STATE OF LOUISIANA

                   COURT OF APPEAL, FIRST CIRCUIT

SHELLY            SEBASTIAN                                                                   NO.     2021     CW       1496

VERSUS


LOUISIANA              STATE        POLICE                                                    FEBRUARY       25,     2022
RETIREMENT               SYSTEM,         KIM      GANN,
AND        IRVING        FELPS




In        Re:          Shelly           Sabastian,          applying         for                                          19th
                                                                                    supervisory             writs,
                       Judicial           District          Court,       Parish          of    East        Baton     Rouge,
                       No.     697, 794.




BEFORE:                WHIPPLE,          C. J.,      PENZATO AND         HESTER,          JJ.


            WRIT       NOT     CONSIDERED.               The     writ    application                 did    not     include
documentation of the return date in violation of Rule 4- 3 of the
Uniform            Rules           of    Louisiana          Courts       of      Appeal.            Thus,     we     cannot

determine whether the writ application was timely filed.

            Supplementation                     of        this       writ          application               and/ or           an

application                  for    rehearing           will     not    be    considered.                  Rules     2- 18. 7
     4-    9,    Uniform Rules              of Louisiana             Courts        of Appeal.

            In     the       event       relator         seeks     to    file       a    new        application          with
this             court,        it        must          contain       all       pertinent              documentation,
including              the     missing            items     noted       above,          must
                                                                                                    comply    with       Rule
2- 12. 211         Uniform          Rules         of    Louisiana          Courts        of        Appeal,        and    must
show            that  any delay   in  filing                      was      not     due        to     the    applicant'          s
fault.            Rule  4- 3, Uniform   Rules                     of     Louisiana             Courts        of     Appeal.
Any        new     application             must        be   filed       on    or    before           March    28,       2022,
and must contain a copy of this ruling.

                                                               VGW
                                                               AHP
                                                               CHH




COURT           OF APPEAL,          FIRST       CIRCUIT




          DEPUTY       OLERK OF           COURT
                  FOR THE          COURT